Citation Nr: 0911573	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  05-19 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1967 to 
November 1970, to include service in Vietnam.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 2004 rating decision in which the RO 
confirmed and continued its January 2004 denial of service 
connection for PTSD.  In January 2005, the Veteran filed a 
notice of disagreement (NOD).  A statement of the case (SOC) 
was issued in May 2005, and the Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in June 2005.

In August 2007, the Board remanded the Veteran's claim to the 
RO via the Appeals Management Center (AMC) for further 
action, to include additional development of the evidence.  
After completing the requested development, the AMC continued 
the denial of the claim (as reflected in an October 2008 
supplemental SOC (SSOC)) and returned the appeal to the Board 
for further consideration.

In January 2009, after certification of the appeal to the 
Board, the Veteran's representative submitted additional 
medical evidence which the RO forwarded to the Board.  In the 
representative's March 2009 post remand brief, initial RO 
consideration of the evidence was waived.  Hence, this 
evidence is accepted for inclusion in the record on appeal.  
See 38 C.F.R. § 20.1304 (2008).  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  VA has conceded that the occurrence of the Veteran's 
claimed in-service stressor-that t his unit was attacked 
with rockets and mortars-has been verified.  

3.  The competent medical opinions on the question of whether 
the Veteran currently has PTSD as a result of his verified 
stressor are, at least, in relative equipoise.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for PSTD are met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Given the favorable disposition of the claim for service 
connection for PTSD, the Board finds that all notification 
and development actions needed to fairly adjudicate the claim 
have been accomplished.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f).

In this case, VA has conceded that the Veteran's claimed in-
service stressor-that his unit was attacked with rockets and 
mortars-was verified by the United States Armed Services 
Center for Unit Records Research (now, the Joint Services 
Records Research Center) in June 2008.  See September 2008 
Deferred Rating Decision.  Lay statements from the Veteran's 
former service comrades also support the occurrence of the 
claimed in-service stressor.  Therefore, the only remaining 
question is whether the Veteran has PTSD as a result of this 
stressor.    

Diagnoses of PTSD must be rendered in accordance with the 
diagnostic criteria for the condition set forth in Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV).  See 38 
C.F.R. § 4.125 (noting that VA has adopted the nomenclature 
of the DSM-IV) (2008).

Here, medical professionals disagree as to whether the 
Veteran meets the DSM-IV criteria for PTSD based on his 
verified stressor.  

In May 2003, probable PTSD was noted on Veteran's VA Agent 
Orange Examination, but the examiner provides no rationale.

In June 2003, a Vet Center therapist diagnosed the Veteran 
with PTSD with depressive traits, chronic.  During the 
clinical assessment, the Veteran reported that he came to the 
Vet Center due to flashbacks, intrusive thoughts, depression, 
poor sleep, isolation, and nightmares about losing friends.  
Past history of substance abuse as a numbing agent was also 
noted.  The Veteran reported experiencing traumatic events 
during service, including rocket and mortar attacks and 
knowing many men that were killed.  

Regarding the DSM-IV criteria for a diagnosis of PTSD, the 
therapist noted that the events reported by the Veteran 
involved actual or threatened death or serious injury to self 
or others, and that the Veteran's response involved intense 
fear, helplessness, or horror.  The therapist noted that the 
Veteran was re-experiencing the events in recurrent and 
distressing recollections of the events, feeling as though 
they were recurring, producing intense psychological and 
physiological distress at exposure to internal and external 
cues related to these events.  Regarding symptoms of 
avoidance of stimuli associated with trauma and numbing of 
general responsiveness, not present before the trauma, the 
Veteran reportedly had a restricted range of affect and a 
sense of a foreshortened future.  Feeling of detachment from 
others and a loss of interest or participation in previously 
enjoyed activities were also noted.  The Veteran reportedly 
showed increased arousal not present before the trauma, 
including sleep disruption, irritability, outbursts of anger, 
difficulty concentrating, hyper vigilance, and exaggerated 
startle response.  The duration of the symptoms was 
reportedly longer than one month and the disturbance caused 
clinically significant distress or impairment in social, 
occupational, and other areas of functioning.  This rationale 
adequately addresses all of the relevant DSM-IV criteria for 
a diagnosis of PTSD.

In October 2003, the Veteran underwent a VA mental disorders 
evaluation performed by Dr. H, Ph.D.  During the evaluation, 
the Veteran relayed that he had problems sleeping, mood 
swings, and dreams that he could not remember.  When asked 
about events from his military experience that continued to 
bother him at present, the Veteran reported that he could not 
remember any specific circumstances.  He also reported that 
he knew his unit was rocketed and mortared but he just could 
not remember any specific details.  The Veteran admitted to 
drinking heavily and using multiple drugs while serving in 
Vietnam.  The Veteran reportedly had had at least 100 jobs 
and had been married three times since service.  It was Dr. 
H's opinion that the Veteran did not meet DSM-IV Criterion A 
for PTSD as the Veteran could not recall any specific 
traumatic event during his military service that continued to 
bother him at present.

After administration of the Personality Assessment Inventory 
(PAI) in March 2004, it was noted that a diagnosis of PTSD 
would be likely based on his test profile.  It was also noted 
that the Veteran was also involved in multiple PTSD and 
substance abuse groups in 2004.  Dr. H was one of the medical 
professionals involved in the PTSD groups attended by the 
Veteran.  

In May 2004, Dr. H evaluated the Veteran for purposes of the 
Veteran entering a PTSD Cohort Group Program.  At that 
evaluation, the Veteran reported that the one experience from 
his military experience that continued to bother him at 
present was his unit being mortared and rocketed 2 to 3 times 
a week.  He reported being intensely scared at the time, and 
stated that he could not recall anymore details.  Dr. H 
stated that while the Veteran reported that he lived through 
or witnessed very stressful/traumatic events and felt intense 
terror, the Veteran only reported a few symptoms in the past 
month-being very jumpy when he hears a helicopter overhead, 
being on alert a lot, and waking up with some Vietnam related 
dreams, but of experiences that he could not recall ever 
happening.  Dr. H was of the opinion that while the Veteran 
displayed PTSD symptoms, he did not meet the diagnostic 
criteria for PTSD.

Starting in September 2004, PTSD was noted in mental health 
notes with no rationale for the assessments; other providers 
noted that the Veteran appeared to have PTSD symptoms.

In September 2004, Dr. H diagnosed the Veteran with chronic 
PTSD.  Dr. H explained that the Veteran's unit was mortared 
and rocketed while he was in Vietnam and that he reported 
being extremely scared because of this.  It was also noted 
that, the past month, the Veteran felt intense psychological 
distress at exposure to external cues that resemble an aspect 
of the traumatic event, such as helicopters flying over his 
home.  The Veteran also had persistent avoidance of reminders 
and numbing as evidenced by seeking cover in his basement 
when he hears helicopters, feeling detached from love ones 
(including his wife and sister), and being unable to recall 
important details of the event.  An example of the later 
symptom was that the Veteran could remember that people were 
injured but could not remember who these people were.  The 
Veteran also had trouble sleeping, woke up in a panic, and 
was hypervigilant.  Dr. H. indicated that the duration of 
these symptoms was more than one month, and they caused 
significant distress.  This rationale adequately addresses 
all of the relevant DSM-IV criteria for a diagnosis of PTSD.    

The Veteran was afforded another VA examination in September 
2008.  The examiner noted that repeated questioning of the 
Veteran did not elicit specific stressors or traumatic 
memories of his time in Vietnam.  She noted that this was 
consistent with Dr. H's October 2003 and May 2004 reports.  
Regarding the diagnosis of chronic PTSD made by Dr. H in 
September 2004, the examiner stated that it is possible that 
the Veteran's report of psychological distress at exposure to 
cues that resemble some aspects of a traumatic event was an 
artifact of being in a specialized PTSD treatment program.  
In the examiner's opinion, the Veteran's medical records were 
relatively consistent that the Veteran reported no specific 
traumatic memories of Vietnam.  

The examiner stated that a diagnosis of PTSD could not be 
given for two reasons.  First, the Veteran did not report a 
traumatic stressor that meets the DSM-IV Criteria A of PTSD.  
The DSM-IV Criteria A of PTSD requires that the person has 
been exposed to a traumatic event in which both of the 
following were present: (1) the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others; and (2) 
the person's response involved intense fear, helplessness, or 
horror.  Second, the Veteran did not report symptoms of 
avoidance associated with a traumatic experience from 
Vietnam. 

As indicated above, the medical evidence of record contains 
conflicting evidence on the question of whether the Veteran 
meets the DSM-IV criteria for a diagnosis of PTSD based on 
his experiences while serving in Vietnam.

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board.  See Guerrieri v.  
Brown, 4 Vet. App. 467, 470-71 (1993).   

When reviewing such medical opinions, the Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  However, the Board may not reject medical 
opinions based on its own medical judgment.  Obert v. Brown, 
5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  In assessing medical opinions, the failure 
of the physician to provide a basis for his opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998).  Other factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion.  
See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A 
medical opinion may not be discounted solely because the 
examiner did not review the claims file.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2008). 
 
The Board is assigning higher probative weight to the June 
2003 Vet Center clinical assessment summary and the September 
2004 treatment note by Dr. H, than to the opinion expressed 
in the September 2008 VA examination report.  It is noted 
that while in two previous assessments Dr. H stated that the 
Veteran did not meet the DSM-IV criteria for diagnosis of 
PTSD, after working with the Veteran during group therapy, 
Dr. H changed his position and diagnosed chronic PTSD.  

The June 2003 Vet Center report and the September 2004 
treatment note by Dr. H diagnosed PTSD and adequately 
addressed all of the relevant DSM-IV criteria for the 
diagnoses of PTSD.

The examiner in September 2008 stated that the Veteran did 
not report a traumatic stressor that meets the DSM-IV 
Criteria A of PTSD.  However, VA has conceded that the 
Veteran's claimed stressor-that his unit was attacked by 
rockets and mortars-has been verified.  Therefore, it is 
clear that the Veteran experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of self or others.  Moreover, the Veteran 
reported to both the Vet Center therapist and Dr. H that 
these events scared him.  The evidence regarding whether the 
Veteran meets Criteria A for a diagnosis of PTSD is at least 
in equipoise.  

The examiner in September 2008 also stated that the Veteran 
did not report symptoms of avoidance associated with a 
traumatic experience from Vietnam.  This is in conflict with 
other information in the September 2008 report.  
Specifically, the examiner noted that the Veteran stated that 
he knew something happened in Vietnam, but just could not 
remember what.  As pointed out by the Veteran's 
representative, an inability to recall an important aspect of 
the past trauma is one of the circumstances listed in the 
DSM-IV Criteria C for PTSD showing persistent avoidance of 
stimuli associated with the trauma and numbing of general 
responsiveness (not present before the trauma).  Moreover, 
examples of persistent avoidance of stimuli are noted by 
other medical professionals, such as a restricted range of 
affect, a sense of a foreshortened future, feeling of 
detachment from others, and a loss of interest or 
participation in previously enjoyed activities (Vet Center, 
June 2003); and seeking cover in the basement when he hears 
helicopters, feeling detached from love ones (including his 
wife and sister), and being unable to recall important 
details of the event (Dr. H, September 2004).  The evidence 
regarding whether the Veteran meets Criteria C for a 
diagnosis of PTSD is also at least in equipoise.  

When, as here, after consideration of all evidence and 
material of record in a case for VA benefits, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b). 38 C.F.R. §  3.102. 

As indicated above, the Veteran's stressor has been verified.  
Moreover, while there is a question of whether the veteran 
meets full diagnostic criteria for PTSD, as indicated, 
multiple medical professionals have indicated that the 
Veteran meets the DSM-IV criteria for a diagnosis of PTSD 
based upon the claimed stressor of his unit being attacked by 
rocket and mortar fire.  Under these circumstances, the Board 
finds that, with resolution of all reasonable doubt in the 
Veteran's favor, the criteria for service connection for PTSD 
are met.  See 38 C.F.R. § 3.304(f).  


ORDER

Service connection for PTSD is granted.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


